DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15 and 27) in the reply filed on 17 June 2022 is acknowledged.
Claims 16-26 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 June 2022.
	Claims 1-15 and 27 are under current examination.

Claim Objections
Claim 11 is objected to because of the following informalities: the word “dehydrate” in line 3 should be corrected as to spelling to “dihydrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 contains the trademarks/trade names TWEEN-80 and SOLUTOL HS 15.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular solubilizing agents and, accordingly, the identification/description is indefinite.  Claim 8 is rejected as depending from an indefinite base claim without remedying such deficiency.

Claim 11 recites the limitation "the stabilizer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is rejected as depending from an indefinite base claim without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2020/217116 A2; published 29 October 2020; priority to 28 March 2019).
Patel et al. discloses an inhalation composition comprising indacaterol maleate, glycopyrrolate, sodium chloride, citric acid, sodium citrate, water, and optionally benzalkonium chloride and EDTA (page 12) wherein the composition may further comprise other additives like surfactants and antioxidants (page 9 first full paragraph) wherein surfactants may include polysorbate-80 (i.e., TWEEN-80) and polyethoxylated castor oil (page 9 last paragraph) wherein solvents therein may include water and ethanol and mixtures thereof (page 6 eighth and ninth full paragraphs) wherein an example comprises 0.097 mg indacaterol maleate, 0.025 mg glycopyrrolate (i.e., glycopyrronium bromate), 0.15 mg disodium edetate, 0.15 mg 50% benzalkonium chloride solution (i.e., pharmacologically acceptable preservative), mannitol (i.e., pharmacologically acceptable additive), q.s. to 1.5 mL water (i.e., a single solvent) (Example 1 Formulation F5 page 14).  It is noted that 0.097 mg indacaterol maleate in 1.5 mL is about 6.5 mg / 100 ml; 0.025 mg glycopyrrolate in 1.5 mL is about 1.7 mg / 100 ml; 0.15 mg disodium edetate in 1.5 mL is 10 mg / 100 ml; and 0.15 mg 50% benzalkonium chloride solution in 1.5 mL is 10 mg / 100 mL.  The composition is used to treat COPD (claim 8) wherein indacaterol is a beta2-agonist (page 2 fourth full paragraph) wherein beta2-agonists are bronchodilators and treat COPD (page 1 last partial paragraph) wherein glycopyrrolate is an anticholinergic agent (page 11 last paragraph) wherein anticholinergic agents are bronchodilators (page 2 first full paragraph) wherein the composition can be administered as nebulizer or soft mist inhaler (claim 10).
Although Patel et al. does not disclose a particular example formulation that includes solubilizing agent as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Patel et al. as discussed above and to make the composition of Patel et al. such as a composition of Patel et al. as discussed above with surfactant additive included therein such as polysorbate-80 (i.e., TWEEN-80) or polyethoxylated castor oil (i.e., pharmacologically acceptable solubilizing agent), with a reasonable expectation of success.  Such compositions of Patel et al. as discussed above are liquid, propellant-free, and include water as the sole solvent.
Regarding claim 4, although Patel et al. discloses about 1.7mg/100ml glycopyrrolate as discussed above rather than about 6.5-26mg/100ml as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the bronchodilation effect in order to treat COPD by varying the concentration of glycopyrrolate in the composition of Patel et al. as discussed above through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.  See, e.g., Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization").
Regarding claim 5, although Patel et al. discloses about 6.5mg/100ml indacaterol maleate as discussed above rather than about 15-59mg/100ml as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the bronchodilation effect in order to treat COPD by varying the concentration of indacaterol maleate in the composition of Patel et al. as discussed above through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Regarding claim 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Patel et al. as discussed above and to make the composition of Patel et al. as discussed above using a mixture of water and ethanol as solvents therein, with a reasonable expectation of success.  It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the solvation property of the composition of Patel et al. as discussed above by varying the concentration of solvent such as ethanol therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Regarding claim 8, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the surface acting / dispersing property of the composition of Patel et al. such as a composition of Patel et al. as discussed above by varying the concentration of surfactant polysorbate-80 (i.e., TWEEN-80) or polyethoxylated castor oil (i.e., pharmacologically acceptable solubilizing agent) therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Regarding claim 10, although Patel et al. discloses 10mg/100ml benzalkonium chloride preservative as discussed above rather than about 20-30mg/100ml as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the preservative property of the composition of Patel et al. as discussed above by varying the concentration of benzalkonium chloride preservative in the composition of Patel et al. as discussed above through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Regarding claim 14, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Patel et al. as discussed above and to make the composition of Patel et al. as discussed above with an antioxidant therein, with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-20, and 22-23 of copending Application No. 17/342,859 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the cyclodextrin of the ‘859 claims is a solubilizing agent, and the claimed concentrations overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617